        Case 2:21-cv-06558-MWF-KS Document 14 Filed 08/16/21 Page 1 of 1 Page ID #:45




                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
R.J. BEABER; ET AL.,                                              CASE NUMBER

                                                                                  2:21-cv-06558-CAS(KSx)
                                                   PLAINTIFF(S)
                            v.
SHIRLEY N. WEBER,
                                                                             ORDER RETURNING CASE
                                                                               FOR REASSIGNMENT
                                                 DEFENDANT(S).



   IT IS ORDERED that the above-entitled case is hereby returned to the Clerk for random reassignment
pursuant to the provisions of General Order 21-01.




      August 16, 2021
      Date                                                  United States District Judge
                                                                                   Jud
                                                                                     dge



                                        NOTICE TO COUNSEL FROM CLERK


      This case has been reassigned to Judge Michael W. Fitzgerald                   for all further proceedings.
On all documents subsequently filed in this case, please substitute the initials      MWF             after the case
number in place of the initials of the prior judge so that the case number will read 2:21-cv-6558 MWF(KSx) .
This is very important because documents are routed to the assigned judge by means of the initials.




cc:       Previous Judge   Statistics Clerk

CV-89 (03/21)                                 ORDER RETURNING CASE FOR REASSIGNMENT
